DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 15 Mar 2022 and 14 Apr 2022 for application number 16/027,673. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0019980 A1) in view of Falchuk et al. [hereinafter as Falchuk] (US 2012/0192115 A1)
In reference to claim 1, White teaches a computer-implemented method, comprising:
generating, by a computing device, interaction logs based on monitoring a user’s historic interactions within one or more applications or icons over time [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information];
identifying, by the computing device, one or more target applications and associated
scripts of the one or more target applications to be associated with an initial multi-dimensional icon to be created, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications and interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system];
automatically creating, by the computing device, the initial multi-dimensional icon for the one or more target applications based on the interaction logs, wherein the initial multi-dimensional icon comprises a three-dimensional geometric structure selected from the plurality of three-dimensional geometric structures having the determined number of sides including content cells [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0039 discloses a plurality of shapes an icon may be; para 0089 discloses that content on the faces are updated automatically];
automatically assigning, by the computing device, the scripts of the one or more target applications to respective content cells of the initial multidimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system].
However, while White teaches creating a 3D icon based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically], White does not explicitly teach generating, by the computing device, numeric ease-of-use indicators for each of a plurality of three dimensional geometric structures based on the interaction logs; automatically determining, by the computing device, a number of sides for the initial multi-dimensional icon to be created based on ease-of-use indicators.
Falchuk teaches generating, by the computing device, numeric ease-of-use indicators for each of a plurality of three dimensional geometric structures based on the interaction logs; automatically determining, by the computing device, a number of sides for the initial multi-dimensional icon to be created based on ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White to include the functionality as taught by Falchuk in order to obtain a system in which a 3D shape may be created based on interaction logs. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a 3D shape may be created based on interaction logs to provide an improved visual interaction technique [Falchuk, para 0005].

In reference to claim 2, White and Falchuk teach the invention of claim 1.
White further teaches The method of claim 1, further comprising displaying, by the computing device, the initial multi-dimensional icon to a user [Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube].

In reference to claim 3, White and Falchuk teach the invention of claim 2.
White further teaches The method of claim 2, further comprising:
identifying, by the computing device, a user-initiated gesture associated with the initial multidimensional icon; and modifying the displaying of the initial multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 4, White and Falchuk teach the invention of claim 3.
White further teaches The method of claim 3, further comprising updating, by the computing device, the interaction logs based on the identified user-initiated gesture, thereby generating updated interaction logs [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].

In reference to claim 5, White and Falchuk teach the invention of claim 4.
White further teaches The method of claim 4, further comprising modifying, by the computing device, the initial multi-dimensional icon based on the updated interaction logs, thereby generating an updated multidimensional icon having a three-dimensional geometric structure [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches the structure is different from the three-dimensional geometric structure of the initial multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].

In reference to claim 6, White and Falchuk teach the invention of claim 1.
White further teaches The method of claim 1, wherein the automatically creating the initial multi-dimensional icon comprises determining an area available to the initial multi-dimensional icon within a graphical user interface layout, and creating the initial multi-dimensional icon based on the area available to the initial multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; the icon is displayed in an interface area].

In reference to claim 7, White and Falchuk teach the invention of claim 1.
Falchuk further teaches wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on the interaction logs [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs].

In reference to claim 8, White and Falchuk teach the invention of claim 1.
White further teaches changing content based on a change to the three-dimensional geometric structure [Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches calculating, by the computing device, a new ease-of-use indicator for the three-dimensional geometric structure based on a change to the three-dimensional geometric structure that produces a modified three-dimensional geometric structure; comparing, by the computing device, the new ease-of-use indicator to a predetermined threshold value to determine that the new ease-of-use indicator is within acceptable use parameters; and changing, by the computing device, the new three-dimensional geometric structure of the initial multi-dimensional icon to the modified three-dimensional geometric structure based on the new ease-of-use indicator being within the acceptable use parameters, thereby providing an updated multi-multidimensional icon [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; the scores are compared and the shape with the highest score is chosen; Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].

Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Celebisoy (US 2012/0260217 A1) further in view of Falchuk.
In reference to claim 9, White teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
generate the initial multi-dimensional icon based on the determined three-dimensional geometric structure, wherein the initial multidimensional icon comprises a plurality of application content cells [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells];
allocate one or more gestures to the plurality of application content cells, wherein the one or more gestures are each in the form of a computer-recognized graphical user interface interaction [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].
However, although White teaches a plurality of applications and associated scripts of the one or more target applications, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system], White does not explicitly teach rank a plurality of scripts based on the historic user context data; allocate the scripts to the plurality of application content cells based on the ranking of the scripts.
Celebisoy teaches rank a plurality of scripts based on the historic user context data; allocate the scripts to the plurality of application content cells based on the ranking of the scripts [paras 0050-0051 disclose ranking applications and displaying the applications on panels, e.g. cells, based on the ranking].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Celebisoy before him before the effective filing date of the claimed invention, to modify the selectively displaying of content on a multidimensional icon based on context data as disclosed by White to include the selectively displaying of content based on a ranking of content as taught by Celebisoy in order to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data to display content in a compact and efficient manner [Celebisoy, para 0003].
However, although White teaches monitored historic user context data of the user; selectively displaying content based on the historic user context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information], White and Celebisoy do not explicitly teach calculate ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for an initial multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators.
Falchuk teaches calculate ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for an initial multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs].
It would have been obvious to one of ordinary skill in art, having the teachings of White, Celebisoy, and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White and Celebisoy to include the functionality as taught by Falchuk in order to obtain a system in which a 3D shape may be created based on interaction logs and ease-of-use indicators. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a 3D shape may be created based on interaction logs and ease-of-use indicators to provide an improved visual interaction technique [Falchuk, para 0005].

In reference to claim 10, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
White further teaches display the initial multi-dimensional icon to a user [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube]; identify a user-initiated gesture associated with the initial multi-dimensional icon; and modifying the displaying of the initial multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 11, White, Celebisoy, and Falchuk teach the invention of claim 10 above.
White further teaches update the historic user context data based on the identified user-initiated gesture to provide updated historic user context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].

In reference to claim 12, White, Celebisoy, and Falchuk teach the invention of claim 11 above.
White further teaches modify the initial multi-dimensional icon based on the updated historic user context data to provide an updated multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches a new three-dimensional geometric structure different from the determined three-dimensional geometric structure of the initial multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].

In reference to claim 13, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
White further teaches determine an area available to the initial multi-dimensional icon within a graphical user interface layout, wherein generating the initial multi-dimensional icon is further based on the area available to the initial multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; the icon is displayed in an interface area].

In reference to claim 14, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
Falchuk further teaches ease-of-use indicators are based on at least one of the group consisting of: a number of gestures required to access a face of each of the three-dimensional geometric structures; and dwell time for previous interactions of the user with each of the three-dimensional geometric structures [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0111 discloses a trigger when a user spends an amount of time exceeding a threshold on a given view, e.g. dwell time].

In reference to claim 15, White, Celebisoy, and Falchuk teach the invention of claim 14 above.
White further teaches changing content based on a change to the three-dimensional geometric structure [Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches calculate a new ease-of-use indicator for the three-dimensional geometric structure of the initial multi-dimensional icon based on a change to the three-dimensional geometric structure that produces a new three-dimensional geometric structure; compare the new ease-of-use indicator to a predetermined threshold value to determine that the new ease-of-use indicator is within acceptable use parameters; and change the three-dimensional geometric structure of the initial multi-dimensional icon to the new three-dimensional geometric structure based on the new ease-of-use indicator being within the acceptable use parameters, thereby providing an updated multi-dimensional icon [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; the scores are compared and the shape with the highest score is chosen; Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].

Claim 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Celebisoy.
In reference to claim 16, White teaches a system comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to identify a target application for which an initial multi-dimensional icon is to be created [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon];
program instructions to determine a three-dimensional geometric structure for the initial multi-dimensional icon based on historic user context data from a plurality of users regarding application display states and interactions of the plurality of users with one or more program applications or icons over time, wherein the three-dimensional geometric structure comprises a plurality of cells associated with content of the target application [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0074 disclose tracking user interactions in order to provide cubes for users that are of related interests, e.g. information from and for a plurality of users; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information];
program instructions to automatically create the initial three-dimensional multi-dimensional icon based on the three-dimensional geometric structure [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells];
program instructions to allocate one or more gestures to the plurality of cells [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content];
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory [paras 0007, 0031-0032 discloses a processor and memory].
However, although White teaches selectively displaying content based on the historic user context data [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon], the target application and associated scripts of the target applications, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system], White does not explicitly teach program instructions to rank a plurality of scripts based on the historic user context data; program instructions to allocate the scripts to the plurality of cells based on the ranking of the scripts.
Celebisoy teaches program instructions to rank a plurality of scripts based on the historic user context data; program instructions to allocate the scripts to the plurality of cells based on the ranking of the scripts [paras 0050-0051 disclose ranking applications and displaying the applications on panels, e.g. cells, based on the ranking].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Celebisoy before him before the effective filing date of the claimed invention, to modify the selectively displaying of content on a multidimensional icon based on context data as disclosed by White to include the selectively displaying of content based on a ranking of content as taught by Celebisoy in order to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data to display content in a compact and efficient manner [Celebisoy, para 0003].

In reference to claim 17, White and Celebisoy teach the invention of claim 16 above.
White further teaches program instructions to display the initial multi-dimensional icon to a user [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube];
program instructions to identify a user-initiated gesture associated with a cell of the initial multi-dimensional icon; and program instructions to modify a display of information in the cell of the initial multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 19, White and Celebisoy teach the invention of claim 16 above.
White further teaches determine an area available to the initial multi-dimensional icon within a graphical user interface layout, wherein creating the initial multi-dimensional icon is further based on the area available to the initial multidimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; the icon is displayed in an interface area].

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Celebisoy further in view of Falchuk.
In reference to claim 18, White and Celebisoy teach the invention of claim 16 above.
White further teaches program instructions to update the historic user context data based on the identified user-initiated gesture, thereby generating updated context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated]; and
program instructions to modify the initial multi-dimensional icon based on the updated context data, thereby generating an updated multi-dimensional icon [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
However, White and Celebisoy do not explicitly teach an updated icon having a three-dimensional geometric structure different from the three-dimensional geometric structures of the initial multi-dimensional icon.
Falchuk further teaches an updated icon having a three-dimensional geometric structure different from the three-dimensional geometric structures of the initial multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].
It would have been obvious to one of ordinary skill in art, having the teachings of White, Celebisoy, and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White and Celebisoy to include the functionality as taught by Falchuk in order to obtain a system in which an updated, different 3D shape may be created based on interaction logs. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which an updated, different 3D shape may be created based on interaction logs to provide an improved visual interaction technique [Falchuk, para 0005].

In reference to claim 20, White and Celebisoy teach the invention of claim 16 above.
However, White and Celebisoy do not explicitly teach the creating the initial multi-dimensional icon further comprises calculating ease-of-use indicators for a plurality of geometric structures based on the historic user context data, and the determining the three-dimensional geometric structure for the initial multi-dimensional icon is based on the ease-of-use indicators.
Falchuk further teaches the creating the initial multi-dimensional icon further comprises calculating ease-of-use indicators for a plurality of geometric structures based on the historic user context data, and the determining the three-dimensional geometric structure for the initial multi-dimensional icon is based on the ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content].
It would have been obvious to one of ordinary skill in art, having the teachings of White, Celebisoy, and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White and Celebisoy to include the functionality as taught by Falchuk in order to obtain a system in which a 3D shape may be created based on interaction logs and ease-of-use indicators. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a 3D shape may be created based on interaction logs and ease-of-use indicators to provide an improved visual interaction technique [Falchuk, para 0005].

Response to Arguments
Regarding amendments to claim 1, White teaches a computer-implemented method, comprising:
generating, by a computing device, interaction logs based on monitoring a user’s historic interactions within one or more applications or icons over time [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information];
identifying, by the computing device, one or more target applications and associated
scripts of the one or more target applications to be associated with an initial multi-dimensional icon to be created, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications and interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system];
automatically creating, by the computing device, the initial multi-dimensional icon for the one or more target applications based on the interaction logs, wherein the initial multi-dimensional icon comprises a three-dimensional geometric structure selected from the plurality of three-dimensional geometric structures having the determined number of sides including content cells [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0039 discloses a plurality of shapes an icon may be; para 0089 discloses that content on the faces are updated automatically];
automatically assigning, by the computing device, the scripts of the one or more target applications to respective content cells of the initial multidimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system].
White further teaches creating a 3D icon based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically].
Falchuk further teaches generating, by the computing device, numeric ease-of-use indicators for each of a plurality of three dimensional geometric structures based on the interaction logs; automatically determining, by the computing device, a number of sides for the initial multi-dimensional icon to be created based on ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs]. 
As such, White clearly teaches the ability automatically create multidimensional icons based on interactions of a user. Falchuk adds the ability to provide numerical ease-of-use indicators, the indicators factoring in a user’s interactions, in order to determine the best shape to present particular content for a user. 
In response to Applicant's arguments regarding claim 1, A.1., Applicant contends that Falchuk is non-analogous art; Examiner respectfully disagrees. Falchuk teaches the ability to adapt a 3D shape depending on a user's needs [Figs. 4, 12, paras 0067, 0105]. The instant application pertains to composition of multi-dimensional icons. Both the instant application and Falchuk pertain to creating and displaying multi-dimensional structures; therefore, Falchuk is analogous art. 
Regarding argument A.2, Applicant further contends that Falchuk does not teach ease-of-use indicators, as claimed; Examiner respectfully disagrees. Falchuk teaches generating, by the computing device, numeric ease-of-use indicators for each of a plurality of three dimensional geometric structures based on the interaction logs; automatically determining, by the computing device, a number of sides for the initial multi-dimensional icon to be created based on ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs]. 
White further teaches creating a 3D icon based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically] and monitored historic user context data of the user; selectively displaying content based on the historic user context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information]. So, White is capable of creating a 3D icon based on historical user interactions, those historical user interactions monitored over time. Falchuk further teaches calculate ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for an initial multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs]. Falchuk is clearly able to provide ease-of-use indicators based on interaction data and automatically adapt a 3D shape to new shape based on those ease-of-use indicators. The combination of the functionalities of White and Falchuk would provide a system capable of providing 3D structures based on ease-of-use indicators, the ease-of-use indicators based on monitored historic user context data. 
Regarding argument A.3., Falchuk teaches generating, by the computing device, numeric ease-of-use indicators for each of a plurality of three dimensional geometric structures based on the interaction logs; automatically determining, by the computing device, a number of sides for the initial multi-dimensional icon to be created based on ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds with respect to a user’s interactions, e.g. numeric ease-of-use indicators based on interaction logs; para 0099-0104 discloses calculating a score, e.g. numeric ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs], as expressed above. Further, as stated above, the combination of prior art teaches teach the ability to provide 3D structures based on ease-of-use indicators, the ease-of-use indicators based on monitored historic user context data.
Regarding argument B.1., Examiner has already established that Falchuk is analogous art. 
Regarding arguments B.2., Falchuk teaches "calculate ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for an initial multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators" [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs]. Falchuk is clearly capable of calculating ease-of-use indicators and adapting a 3D shape based on those ease-of-use indicators. 
Regarding argument C.1., White teaches a history of user interactions to aid in determining a suitable multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information]. White further teaches, "program instructions to determine a three-dimensional geometric structure for the initial multi-dimensional icon based on historic user context data from a plurality of users regarding application display states and interactions of the plurality of users with one or more program applications or icons over time, wherein the three-dimensional geometric structure comprises a plurality of cells associated with content of the target application" [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0074 disclose tracking user interactions in order to provide cubes for users that are of related interests, e.g. information from and for a plurality of users; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information]; "program instructions to automatically create the initial three-dimensional multi-dimensional icon based on the three-dimensional geometric structure" [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells]. Therefore, clearly, White is able to use historical interaction data to help determine the creation of a multi-dimensional structure. As a note, determining content for an icon constitutes part of the creation of an icon, which is what the claim language currently necessitates. Thus, White is able to determine and create a multi-dimensional icon, along with content, the multi-dimensional icon created based on historical interaction data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173